


GIBRALTAR INDUSTRIES, INC.


2005 EQUITY INCENTIVE PLAN
_______________________________


Second Amendment to
Third Amendment And Restatement
_______________________________


Effective as of May 19, 2005, Gibraltar Industries, Inc., a Delaware corporation
with offices at 3556 Lake Shore Road, Buffalo, New York (the “Company”), adopted
an equity based incentive compensation plan known as the Gibraltar Industries,
Inc. 2005 Equity Incentive Plan (the “Plan”) for the purpose of carrying into
effect its objective to provide its employees and its non-employee directors,
consultants and other service providers with equity based incentives to increase
their motivation to improve the profitability of the Company.
The Company has adopted and the stockholders of the Company have approved the
adoption of a new equity based incentive compensation plan known as the
Gibraltar Industries, Inc. 2015 Equity Incentive Plan (the “New Plan”). In
connection with the Company’s adoption of the New Plan, the Company desires to
amend the Plan to provide that effective as of May 7, 2015, no further Awards
will be granted to any Eligible Persons under the terms of the Plan except for
Restricted Units which are to be credited to the Accounts of Employees pursuant
to elections made by such Employees to defer a portion of their Base Salaries
under the terms of the Company’s 2005 Management Stock Purchase Plan (the “2005
MSPP”) for the 2015 calendar year and Restricted Units which will be credited to
Accounts of non-Employee Directors pursuant to elections made by the Company’s
Directors to defer a portion of their Director Fees under the terms of the 2005
MSPP for the 2015 calendar year.
In connection with the foregoing, the Company hereby adopts the following as the
Second Amendment to the Third Amendment and Restatement of the Gibraltar
Industries, Inc., 2005 Equity Incentive Plan effective as of May 7, 2015:
1.    Capitalized terms that are not defined herein shall have the meanings
assigned to such terms in the Plan.


2.    The Plan is hereby amended to the full extent necessary to provide that:
(1) no additional Awards shall be granted to any Participants under the terms of
the Plan except for Restricted Units which are to be credited to the Accounts of
Participants under the terms of the Fourth Amendment and Restatement of
Gibraltar Industries, Inc. Management Stock Purchase Plan, as amended effective
as of the date of this amendment (hereinafter the “MSPP”); (2) all rights of
Participants under the terms of Awards made pursuant to the Plan shall continue
in full force and effect on and after the date hereof; and (3) effective as of
May 7, 2015, no further Shares shall be issuable to any Participants under the
terms of the Plan except for changes in the number of Shares which may be issued
to Participants pursuant to the terms of any Awards issued prior to May 7, 2015
as may be required pursuant to the provisions of Section 3.02 of the Plan.


3.    Except as amended pursuant to the provisions of Section 2 above, the
provisions of the Plan shall continue in full force and effect following the
date hereof.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Gibraltar Industries, Inc. has caused this Second Amendment
to the Third Amendment and Restatement of the Gibraltar Industries, Inc. 2005
Equity Incentive Plan to be executed as of the 7th day of May, 2015.
        


                    
 
GIBRALTAR INDUSTRIES, INC.
 
 
 
By:
/s/ Paul M. Murray
 
 
Paul M. Murray
 
 
Senior Vice President of Human Resources
 
 
and Organizational Development





